Servers, J.
1. criminal law: conspiracy. I. It is insisted “that it must appear on the face of an indictment for conspiracy that the object of the conspiracy was a criminal one, or that the means _ _ to be employed therein were criminal. State v. Jones, 13 Iowa, 269.
The indictment charges that the defendants “did conspire * * * to cause * * * Mary Ellen Elizabeth Stielsmith to go with them * * * with the view, purpose and intent with the intention of bringing about a sham marriage or pretended marriage between her, the said Stielsmith, and him, the said Charles Savoye, and thus bring about the .seduction of her, the said Stielsmith, in violation of law.” Now, conceding there are two counts in the indictment, does •the foregoing charge a conspiracy with intent to commit a crime ? We think it does charge an intent to accomplish the seduction of the said Stielsmith. That was the object and *565intent of the conspiracy — the end to be accomplished. It is also charged they conspired as to the means to be used, and “thus bring about the seduction of her, the said Stielsmith.” It is not a fair construction of the language used to say there was, only a conspiracy as to the means to be used,’ or that it was only to “induce (the woman) .to go with the said Charles Savoye and Conrad Arnold,” for the object and intent was the seduction of this woman, and seduction of an unmarried female of previously chaste character is a crime. Code, § 3867.
2_._. seduction. ' II. Is it necessary that the indictment should charge the woman was unmarried and of previously chaste character ?
The crime of seduction under our statute is a felony. Code, §§ 3867, 4104. And the statute further provides, “if two or more persons conspire * * to commit any felony,” they shall be punished, etc. Code, § 4087.
Where the conspiracy is to do a criminal act it is sufficient “if it be described by the proper name or terms by which it is generally known in the law.” State v. Potter, 28 Iowa, 554, and authorities there cited.
“The gist of the offense of conspiracy is the unlawful combination and agreement. It is not necessary, to constitute the offense, that any overt act should be done in pursuance of such combination and agreement, nor that such overt acts should be alleged.” Alderman v. The People, 4 Mich., 414. An indictment which charged a burglary or breaking with intent to commit larceny, murder, arson, rape or seduction, without charging the facts necessary to constitute either of said causes, it is believed would be sufficient. To sustain a conviction under such an indictment the alleged intent must have been established, and so, in the ease at bar, the object and intent of the conspiracy must be established by the evidence.
III. It is insisted that the facts alleged show there was a marriage binding on both these parties, and, therefore, the *566crime of seduction was not committed. As we have seen, it is immaterial whether the object intended be accomplished or not. The crime is complete when, the conspiracy is formed, and if this was a “sham and pretended” marriage, the means adopted were unlawful. But, be this as it may, we are unable to say this was a legal, valid, and binding marriage, from the statements in the indictment, and we have nothing else before us.
Affirmed.